DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I corresponding to claims 16-30 in the reply filed on 11/22/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections
Claims 16, 18, 20, 23, 25-27 are objected to because of the following informalities:  
In claims 16 and 25, “the clip arms” should be changed to read “the pair of clip arms” in order to remain consistent with terminology used throughout the claims.
In claims 16, 18, 20, 25-27, “the connecting elements” should be changed to “the plurality of connecting elements” in order to remain consistent with terminology used throughout the claims.
In line 2 of claim 23, “the neck portion” should be changed to “the necked portion”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 16 recites “the clip assembly” in line 9. There is insufficient antecedent basis for this limitation in the claim. Use of the phrase “assembly” suggest multiple components. However, only a clip has been set forth. It is unclear if the clip assembly is referring to the clip of line 2, the clip plus the capsule recited in line 3, or some other arrangement of elements.
Claims 16, 20, 21, and 24 recite “the hook” in lines 14, 3, 3, and 2 respectively. It is unclear if this limitation is referring to only one hook or the hook of each of the plurality of connecting elements. 
Claim 21 recites “the cavity defining the lip”. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “the cavity” is interpreted as referring to “the recess” set forth in claim 16.
Claim 23 recites “the first and second ramped portions” in line 1. While there is antecedent basis for “the first ramped portion” in claim 16, there is insufficient antecedent basis for a “second ramped portion”. Examiner notes that if claim 23 is intended to depend from claim 17, claim 17 sets forth a second ramped “surface” instead of a “portion”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 17, 19, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King et al. (US 2018/0153552).
Regarding claim 16, King et al. discloses a reloadable clipping system for treating tissue (100, FIG 1, paragraph [0034]), comprising: a clip (102) including a pair of clip arms (114, paragraph [0035], FIG 1), each of the clip arms extending from a proximal end (118) to a distal end (116, paragraph [0036], FIG 1), proximal ends of the clip arms slidably received within a channel (140 and 148) of a capsule (108 and 106, FIG 1, paragraphs [0034-0035 and 0040]) to be moved between an open configuration and a closed configuration (Paragraph [0034]), a proximal end of the capsule (144, paragraph [0040], FIG 1) including a plurality of connecting elements (Arms 152, paragraph [0041]) extending proximally therefrom (FIG 1), each of the connecting elements including a hook along a proximal portion thereof (The proximal ends of 152 which project in an arced shape to engage with 168 are interpreted as hooks); and an applicator (104, paragraph [0034], FIG 1) including an elongated flexible member (Not shown, paragraph [0042]) and a control member (112) extending therethrough (FIG 1, paragraph [0042]), the control member including a distal end (122, FIG 1) configured to be connected to the clip arms to move the clip assembly between the open configuration and the closed configuration (Paragraphs [0037-0038]), a distal end of the elongated flexible member including a bushing (110, paragraphs [0034 and 0041-0044]) including a first ramped portion (Tapered portion of 162, see FIG 1 below. Paragraph [0043] says 162 are sized and shaped to snap fit with the grooves 154. Grooves 154 have tapered surfaces, therefore the surface of 162 is understood to also be tapered and therefore ramped) tapering to a distal end of the bushing and a necked portion (See FIG 1 below) extending proximally from the first ramped portion (The necked portion is proximal to the first ramped portion), a proximal end of the first ramped portion including a lip (See FIG 1 below) defined via a recess extending between an interior surface of the first ramped portion and an exterior surface of the necked portion (The pocket formed between the ramped portion 


    PNG
    media_image1.png
    423
    445
    media_image1.png
    Greyscale

Regarding claim 17, King et al. discloses the bushing includes a second ramped surface (170) flaring proximally outward from a proximal end of the necked portion (FIG 1 shows shoulder 170 flares outward in the proximal direction form the necked portion).
Regarding claim 19, King et al. discloses a cartridge (Paragraph [0045] discloses the clip and applicator may be stored in a cartridge) including a space sized and shaped to house the clip therein, in the open configuration (Paragraph [0045] discloses the clip can be stored in the tissue receiving configuration i.e. the open configuration), and a longitudinal slot extending proximally from the space, the longitudinal slot sized and shaped to receive a distal portion of the applicator therein (Paragraph [0045] discloses a proximal opening for receiving the distal end of the applicator, for coupling to the clip).
Regarding claim 23, King et al. discloses the first and second ramped surfaces define conically shaped portions of the bushing (Although only shown in cross section in FIG 1, the first and second ramped surfaces extend radially around the longitudinal axis of the system and therefore form conically shaped portions of the bushing) while the neck portion extends along a cylindrical portion of the bushing (FIG 1).
Claims 25 and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura (US 2007/0112359).
Regarding claim 25, Kimura discloses a reloadable a clip device (FIGs 18-19), comprising: 3a clip (60, FIG 7, paragraph [0044]) including a pair of clip arms (61b), each of the clip arms extending from a proximal end to a distal end (FIG 8A shows a proximal and distal end of each arm), proximal ends of the clip arms slidably received within a channel of a capsule (63 and 62, paragraph [0078 and 0080-0085], FIGs 7, 9, 10, and 11) to be moved between an open configuration and a closed configuration (paragraphs [0098-0101] discloses sliding of the capsule to manipulate the state of the arms), a proximal end of the capsule including a plurality of connecting elements extending proximally therefrom (62k, FIGs 9A-9B, paragraph [0086]), each of the connecting elements including a hook along a proximal portion thereof (The proximal ends of 62k, shown in FIG 9B, which project inward to engage with 31a are interpreted as hooks); and a cartridge (70, FIGs 12-19) including a space sized and shaped to house the 
Regarding claim 27, Kimura discloses the longitudinal slot includes a crimping feature (Tapered surface 78c, FIG 12B, paragraph [0115]) configured to engage the distal portion of the connecting elements when the connecting elements are moved proximally therepast so that the hook of the connecting elements crimp the hook over a corresponding portion of the applicator (31a, paragraph [0086-0087]) recievable therebetween (FIG 13B shows connecting elements 62k engaged with the crimping feature. The limitations “engage the distal portion of the connecting elements when the connecting elements are moved proximally therepast so that the hook of the connecting elements crimp the hook over the lip of the first ramped portion” recite functional language indicating an intended use of the device. The prior art device need only be configured to perform such a function. Crimping feature 78c is at least configured to engage 62k of the clip as the clip is moved proximally therepast to clamp arms 62k over 31a of the applicator).
Regarding claim 28, Kimura discloses the crimping feature includes a ramped surface tapering toward a distal end (FIG 12 shows that 78c is ramped and tapered towards the distal end) so that the ramped surface exerts both a radially inward and a distal force to the hook (When the connecting elements are drawn proximally into engagement with ramped surface 78c, the surface exerts a distal and radially inward force).  
Regarding claim 29, Kimura discloses the longitudinal slot includes a stop (81, FIG 12B, paragraph [0124]) along a portion thereof (FIG 12 shows stop 81 is within longitudinal slot 80) .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US 2018/0153552) in view of Kimura (US 2007/0112359).
Regarding claim 18, King et al. discloses the invention substantially as claimed, as set forth above for claim 17. King et al. further discloses the connecting elements are configured to permit an elastic deformation thereof during loading of the clip when the connecting elements are slid proximally along an exterior surface of the first ramped portion (Paragraphs [0041 and 0043]) and a plastic deformation of the connecting elements when a compressive force exerted on the connecting elements exceeds a predetermined threshold value so that connecting elements slide proximally along the second ramped portion of the bushing toward a deployed configuration in which the bushing is releasable from therebetween (Paragraphs [0044 and 0049]).
King et al. is silent regarding the material of the connecting elements, specifically the connecting elements being formed of a metal material. 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the connecting elements of King et al. to be formed of a metal material, for the purpose of having desired rigidity and flexibility characteristics such that they can elastically deform without breaking, while also being formed of a material commonly known in the art for being biocompatible.
Regarding claims 20-21, King et al. discloses the invention substantially as claimed, as set forth above for claim 19. 
King et al. is silent regarding specific features of the cartridge, specifically wherein the longitudinal slot includes a crimping feature configured to engage the distal portion of the connecting elements when the connecting elements are moved proximally therepast so that the hook of the connecting elements crimp the hook over the lip of the first ramped portion and wherein the crimping feature includes a ramped surface tapering toward a distal end so that the ramped surface exerts a radially inward and a distal force to the hook so that a tip of the hook is received within the cavity defining the lip.
However, Kimura discloses a cartridge (70, FIGs 12-19) for housing a clip (60) in the open configuration (FIG 13A shows clip 60 within the cartridge in the open configuration) and a longitudinal slot (78, 79, 80, FIGs 12A-12B, paragraphs [0112-0119]) for receiving an applicator (20, FIGs 17-19, paragraph [0132]), wherein the longitudinal slot includes a crimping feature (Tapered surface 78c, FIG 12B, paragraph [0115]) configured to engage the distal portion of the connecting elements when the connecting elements are moved proximally therepast so that the hook of the connecting elements crimp the hook over the lip of the first ramped portion (The limitations “engage the distal portion of the connecting elements when the connecting elements are moved proximally therepast so that the hook of 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of King et al. to comprise the cartridge taught by Kimura including the crimping feature as claimed, for the purpose of providing a housing for the clip in a sterile packaging such that the applicator can be easily attached to the clip without contaminating the clip (Kimura: paragraph [0123-0124]).
Regarding claim 22, King et al. discloses the invention substantially as claimed, as set forth above for claim 19. 
King et al. is silent regarding specific features of the cartridge, specifically wherein the longitudinal slot includes a stop along a portion thereof configured to engage a portion of the bushing to prevent the bushing from moving distally therebeyond.
However, Kimura discloses a cartridge (70, FIGs 12-19) for housing a clip (60) in the open configuration (FIG 13A shows clip 60 within the cartridge in the open configuration) and a longitudinal 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of King et al. to comprise the cartridge taught by Kimura including the stop as claimed, for the purpose of providing a housing for the clip in a sterile packaging such that the applicator can be easily attached to the clip without contaminating the clip (Kimura: paragraph [0123-0124]).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US 2018/0153552) in view of Terada (US 2013/0072946).
Regarding claim 24, King et al. discloses the invention substantially as claimed, as set forth above for claim 16. 
King et al. is silent regarding the hook extending along a substantially J-shape so that a tip of the hook extends toward a distal direction.
However, Terada teaches a reloadable clip device (100, FIGs 1-3, paragraph [0082]) wherein connecting elements (43, paragraph [0154]) including hooks (73) connecting the proximal end of a capsule (29) to the distal end of an applicator (23, FIG 17, paragraph [0148-0154) wherein the hook extends along a substantially J-shape so that a tip of the hook extends toward a distal direction (FIGs 19, 27, and 38A-38B show the shape of hook 73 is that of a J-shape wherein the tip of the hook extends towards a distal direction).
.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 2007/0112359).
Regarding claim 26, Kimura discloses the invention substantially as claimed, as set forth above for claim 25. Kimura further discloses the connecting elements are configured to permit an elastic deformation thereof during a coupling of the capsule to a portion of the applicator (Paragraph [0086] discloses plastic deformation of 62k to allow for opening and closing around 31a of the applicator) and a plastic deformation thereof when a force exerted thereon exceeds a predetermined threshold valve (If a high enough force were applied to the elastic arms portions 62k, plastic deformation would occur).
Kimura is silent regarding the material of the connecting elements, specifically the connecting elements being formed of a metal material. 
However, Kimura discloses other components are formed of metal for the purpose of having a desired elasticity and spring/shape memory property (Clip 61, paragraph [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the connecting elements of Kimura to be formed of a metal material, for the purpose of having desired rigidity and flexibility characteristics such that they can elastically deform without breaking, while also being formed of a material commonly known in the art for being biocompatible.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 2007/0112359) in view of Terada (US 2013/0072946).
Regarding claim 30, Kimura discloses the invention substantially as claimed, as set forth above for claim 25. 
Kimura is silent regarding the hook extending along a substantially J-shape so that a tip of the hook extends toward a distal direction.
However, Terada teaches a reloadable clip device (100, FIGs 1-3, paragraph [0082]) wherein connecting elements (43, paragraph [0154]) including hooks (73) connecting the proximal end of a capsule (29) to the distal end of an applicator (23, FIG 17, paragraph [0148-0154) wherein the hook extends along a substantially J-shape so that a tip of the hook extends toward a distal direction (FIGs 19, 27, and 38A-38B show the shape of hook 73 is that of a J-shape wherein the tip of the hook extends towards a distal direction).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the radially inward projecting tip of the hook of Kimura such that it extends towards a distal direction, as taught by Terada, for the purpose of substituting commonly known means for attaching a clip capsule to the distal end of an applicator and substitution of one for the other would have resulted in the predictable result of allowing for the connection to be sufficiently rigid while also being detachable. KSR, 550 U.S. 398, 82 USPQ2d 1385 (2007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/               Examiner, Art Unit 3771